Citation Nr: 1524738	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-35 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.

2.  Entitlement to an increased rating in excess of 10 percent for service-connected patellofemoral syndrome of the right knee. 

3.  Entitlement to an increased rating in excess of 10 percent for service-connected patellofemoral syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision, notified by a November 2009 letter, and a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The Veteran testified before the undersigned Veterans Law Judge in September 2014. 

The Board notes that the Veteran originally filed his claim for service connection for PTSD; however, at the Veteran's hearing it was asserted that he has anxiety that is related to his military service.  While the RO has not adjudicated the issue of entitlement to service connection for anxiety, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue on appeal has been recharacterized as reflected on the title page.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran testified in September 204 that he has a current acquired psychiatric disorder diagnosed as either PTSD or anxiety and that it is directly related to his military service, to include stressful events associated with his military service.  In a January 2011 statement, the Veteran asserted that his in-service stressor occurred in March 1994 in Somalia, Africa.  He stated that during a training missing he jumped out of a helicopter about 10 to 15 feet high and landed on his right side.  During the September 2014 Travel Board hearing, he also stated that in addition to his fall from the helicopter, he took mortar fire two to three times a week when he was in Somalia.  The Veteran also testified that while in Somalia, he was aboard Black Hawk helicopters and that he would take on small arms fire.  He stated that he was in Somalia from January to June 1994.  He stated that he was a communication specialist at the Mogadishu Airport which came under mortar attacks.  He stated that he had to walk around with Kevlar and Flak vest.  He related that he had to spend time in bunkers until it was all clear.  The Veteran testified that he had anxiety and feared for his life due to these incidents of service.  

The Veteran's service treatment records include normal clinical evaluations for psychiatric disorders in April 1991 and January 1994.  The Board notes that the Veteran first mentioned being exposed to mortar fire and his helicopter being shot at while in Somalia, Africa in service during the September 2014 Board hearing.  Therefore, an attempt needs to be made to verify these alleged service stressor prior to an adjudication of the appeal.  If the Veteran's alleged service stressor is verified, or these events are consistent with the circumstances and place of his service, the Veteran should be scheduled for a VA examination, to include an opinion, as to whether he currently has a psychiatric disorder which is related to such alleged stressors/events.

The Board also notes that the Veteran's complete service treatment records are not associated with the file.  The Veteran's Report of Medical Examination for Separation and Report of Medical History for Separation are not associated with the Veteran's claims file.  The Veteran should be given an opportunity to submit alternate evidence to support his claims.

The Veteran is currently rated as 10 percent disabling for both the service-connected patellofemoral syndrome of the right knee and left knee under 38 C.F.R. §4.71a, Diagnostic Codes 5010- 5260.  During the September 2014 Travel Board hearing, the Veteran testified that he began experiencing popping six months ago.  He also testified that 2 to 3 years prior that he was advised that he needed knee surgery and he was prescribed a brace.  This evidence suggests that the Veteran's bilateral knee disability may have increased in severity since the October 2011 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Furthermore, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained; the Veteran testified that he sought treatment from Dr. Chang (for knees), Dr. Antonio Gino (psychiatric treatment/evaluation), and Dr. Dukelow (knees).  In this regard, the Veteran testified at the Board hearing that he was evaluated on one occasion by Dr. Gino approximately 2 years prior and was told that he had anxiety.  All identified outstanding records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private outpatient treatment records.   The Veteran testified that he sought treatment from Dr. Chang, Dr. Gino and Dr. Dukelow.  (See September 2014 Travel Board Hearing Transcript).  Attempts should specifically be made to obtain the psychiatric evaluation report from approximately 2012 from Dr. Gino.

2.  In light of the missing service discharge examination report and the possibility of any other missing service treatment records, the Veteran should be sent a letter informing him of the type of alternative evidence which he can submit to assist him in supporting his claim.  The Veteran should specifically be given an opportunity to submit evidence showing that he has been diagnosed as having a psychiatric disability.

3.  Take appropriate steps to assist the Veteran in corroborating his service stressor of being exposed to rocket mortar attacks and being shot at while aboard a Black Hawk helicopter while stationed in Somalia, Africa between January to June 1994.  (See September 2014 hearing transcript)

4.  Take appropriate steps to determine whether the Veteran's stressors of being exposed to rocket mortar attacks and being shot at by small arms while in a helicopter between January to June 1994 while in Somalia is consistent with the places, types and circumstances of the veteran's service.

5.  If the Veteran is found to have a service stressor which has be corroborated, to include being exposed to rocket mortar attacks and being shot at while in a helicopter between January to June 1994 in Somalia, Africa, or if the claimed stressors of being exposed to rocket mortar attacks and being shot at while aboard a helicopter between January to June 1994 while in Somalia is consistent with the places, types and circumstances of the veteran's service; schedule him for a VA psychiatric examination to determine whether he has a current psychiatric disorder, to include PTSD, which is due to service.  Any indicated evaluations, studies, and tests should be conducted. 

A)  The examiner should identify all of the Veteran's acquired psychiatric disorders. 

B)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of the Veteran's reported in-service stressors of being exposed to rocket mortar attacks or being shot at while aboard a helicopter while in Somalia, Africa or is related to the Veteran's fear of hostile military or terrorist activity while in Somalia.

C)  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (at least a 50-50 probability) that any such disorder is related to the Veteran's military service, to include as a result of a corroborated stressor or due to being exposed to rocket mortar attacks and/or being shot while aboard a helicopter between January to June 1994 while in Somalia if it is determined to be consistent with the places, types and circumstances of the veteran's service.

A detailed rationale for all opinions expressed should be provided.  

6.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected patellofemoral syndrome of the right knee and patellofemoral syndrome of the left knee.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

For both knees, the examiner should identify and then describe the severity of all manifestations of the Veteran's knee disabilities.  He or she should specifically address the range of motion (flexion and extension); any additional limitations of his range of motion based on pain, weakness, fatigability, or incoordination, flare-ups or following repetitive testing; the presence of lateral instability or recurrent subluxation and the severity of such; and any meniscus abnormality.  

The examiner should also comment on the impact the Veteran's service-connected bilateral knee disabilities have on his ability to function.  

 All opinions expressed must be accompanied by supporting rationale.

7.  The AOJ should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The AOJ should then readjudicate the claims on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate SSOC (Supplemental Statement of the Case) which takes into consideration all evidence received since the last SSOC.  Thereafter, provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of her claim.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




